—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied that part of defendant’s motion for summary judgment dismissing the complaint. The testimony of defendant that he did nothing with respect to the operation of his vehicle when he first observed the oncoming third-party defendant’s vehicle making a left turn in front of him raises an issue of fact whether defendant exercised reasonable care to avoid a collision (cf., Wasserman v Wong, 181 AD2d 672). (Appeal from Order of Supreme Court, Erie County, Sconiers, J. — Summary Judgment.) Present — Pine, J. P., Law-ton, Wisner, Hurlbutt and Callahan, JJ.